EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Hagerty on March 1, 2021.
The application has been amended as follows: 

1.  (Currently amended) A flame resistant panel, consisting of:

an adaptive cover layer comprising a multifunctional layer disposed on a fabric, wherein the multifunctional layer comprises a first functional component and a second functional component, the second functional component having a chemical-functional and constitutional specification for responsive behavior or a responsive property reversibly switchable by external stimulus, wherein the first and second functional components are different, wherein the first and second functional components are adjacent to one another on the fabric in a planar arrangement, wherein the first functional component is selected to be hydrophobic having a fixed length and the second functional component is selected to be hydrophilic at a first temperature and at a first length, and evaporative at a second temperature by a contraction in the first length, and

a fire retardant layer comprising a plurality of substantially vertically oriented flame retardant treated lyocell fibers having been treated with a fire retardant chemical consisting of ammonium polyphosphate permeating substantially throughout a cross-sectional area of the lyocell fibers such that the plurality of substantially vertically oriented flame retardant treated lyocell fibers consist of lyocell fibers and the fire retardant chemical in the fire retardant layer comprising the plurality of substantially vertically oriented flame retardant lyocell fibers treated is in an amount effective to meet a flammability standard defined in 16 CFR Part 1633 (2007) 

2. (Cancelled) 

3.  (Previously presented) The flame resistant panel of claim 1, wherein the first functional component is a spacer polymer.

4.  (Previously presented) The flame resistant panel of claim 1, wherein the plurality of vertically oriented non-flame retardant treated fibers are selected from the group consisting of polyester, polyolefins, cellulosic fibers and mixtures thereof.

5.    (Previously presented) The flame resistant panel of claim 4, wherein the cellulosic fibers comprise as cotton, rayon, wool, silk, acetate, nylon, lyocell, flax, ramie, jute, angora, kenaf or mixtures thereof.

6.    (Original) The flame resistant panel of claim 1, wherein the flame resistant panel has a basis weight of 5 to 18 ounces per square yard.

7.    (Cancelled)

8.    (Cancelled)



10.    (Cancelled)

11.    (Cancelled) 

12.    (Previously presented) The flame resistant panel of claim 1, wherein the substantially vertically oriented flame retardant treated lyocell fibers and the vertically oriented non-flame retardant treated fibers extending from the top surface to the bottom surface are in the form of pleats.

13.    (Cancelled)

14.    (Cancelled)

15.    (Original) The flame resistant panel of claim 1, wherein the external stimulus is temperature.

16.    (Original) The flame resistant panel of claim 1, wherein the second functional component is a responsive polymer selected from a group consisting of polyethylene oxide, polypropylene oxide derivatives, and copolymerizates thereof; ethoxylated and propoxylated polysaccharides; polyacrylamides; polyacrylates; and polyelectrolytes.

17.    (Previously presented) The flame resistant panel of claim 1, wherein the flame resistant panel is a batting material encapsulating the mattress core.

18.    (Previously presented) The flame resistant panel of claim 1, wherein the flame resistant panel is a component in a mattress assembly.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment filed February 25, 2021, has been entered.  Claim 1 has been amended as requested.  Claims 2, 7, 8, 10, 13, and 14 have been cancelled.  Thus, the pending claims are 1, 3-6,9, 11, 12, and 15-18, with claim 11 being cancelled by the above Examiner’s Amendment.
Applicant’s amendment is sufficient to overcome the claim rejection under 35 USC 112 as set forth in section 4 of the last Office action (Final Rejection mailed November 25, 2020).  Additionally, the above examiner’s amendment is made to correct a lack of antecedent basis and to eliminate potential issues under 35 USC 112.  
An updated search of the prior art has not produced any art that would render the claims unpatentable.  The following references teach flame retardant mattresses comprising a layer of vertically oriented fibers, but are unavailable as prior art references:
US 2020/0113345 issued to DeFranks et al.
US 2020/0085205 issued to Moore, III et al.
	US 2019/0298076 issued to Lim et al.
	US 2019/0090653 issued to Moore, III et al.
	US 2018/0255940 issued to Renaud et al.
	US 2018/0249843 issued to DeFranks et al.
	US 2017/0231401 issued to McGuire.
	The following references teach flame retardant mattresses comprising a layer of vertically oriented fibers, but fail to teach the claimed flame retardant treated lyocell fibers:

US 2005/0118919 issued to Link et al.
	US 2013/0081238 issued to Link et al.
The prior art fails to teach the claimed flame resistant panel consisting of (a) an adaptive cover as recited and (b) a fire retardant layer comprising (i) vertically oriented flame retardant treated lyocell fibers treated with a fire retardant chemical as recited, said fibers consisting of ammonium polyphosphate and the lyocell fibers and (ii) a plurality of vertically oriented non-flame retardant treated fibers as recited, wherein a loading of the fire retardant chemical is in an amount effective to meet a flammability standard defined in 16 CFR Part 1633 (2007), and wherein the adaptive cover layer in combination with the fire retardant layer are configures to encapsulate a mattress core.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 1, 2021